Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. 	This application is responsive to communication filed 07/22/2019.  Claim 1 has been canceled.  Claims 2-21 are pending.

2.  	The Information Disclosure Statement filed 10/04/2019 has been reviewed and considered by the Examiner.

3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 
Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 

4. 	Claims 2, 5-6, 11, 13 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rajan et al. (USPN: 8,244,971); hereinafter Rajan in view of Locascio (USPN: 6,603,757).
   	As per claim 2, Rajan discloses a method comprises issuing an activate command to a phase change memory (PCM) module during a first time interval, wherein a dual inline memory module (DIMM) comprises the PCM module; for example, Rajan discloses the physical dual inline memory modules 2504A, 2504B, 2504C each comprises PCM module (e.g. see figure 25, column 44, line 11, line 19, lines 26-28 specifically), and activate/control command signals is sent or issued to the first subset of the physical dual inline memory modules 2504A, 2504B, 2504C each comprises PCM module (e.g. see column 14, lines 34-36).  Rajan further discloses conveying a first row address to the PCM module during the first time interval based at least in part on issuing the activate command; for example, Rajan teaches the memory controller provide sixteen row address bits and three bank address bits during a row operation or first time interval as 
	As per claim 5, Rajan further discloses retrieving activate parameter from a register or AMB for executing activate operation associated with the PCM module (e.g. see column 12, lines 62-65).  	As per claim 6, Rajan discloses the parameter comprises a value associated with an additive latency of the PCM module; for example, Rajan teaches the interface circuit may emulate an interface to one version of a protocol such as DDR2 with 5-5-5 latency timing, while the physical memory chips are built to another version of the protocol such as DDR2 with 3-3-3 latency timing (e.g. see column 5, lines 11-15), Rajan further discloses an emulated timing may relate to latency of e.g. a column address strobe (CAS) latency, a row address to column address latency (tRCD), a row precharge latency (tRP), an activate to precharge latency (tRAS), and so forth. CAS latency is related to the timing of accessing a column of data. tRCD is the latency required between the row address strobe (RAS) and CAS (e.g. see column 5, lines 19 et seq.).
 	As per claim 11, Rajan discloses issuing the activate command comprises providing the activate command to the DIMM, and wherein the first access instruction comprises a read instruction or a write instruction, for example, Rajan teaches in the process of relaying the frames, each AMB chip 2404 may partially decode the frames to determine if a given frame contains commands (known to include read/write commands) targeted to the DRAM circuits on that the associated DIMM 2406A-C, e.g. if a frame contains a read command addressed to a set of DRAM circuits on a given DIMM 2406A-C, the AMB chip 2404 on the associated DIMM 2406A-C accesses DRAM circuits 2408 to retrieve the requested data (e.g. see column 40, lines 7-14).
 	As per claim 13, see arguments with respect to claim 2, in addition it should be noted that Lowherein the first time interval and the second time interval are immediately adjacent; T1 line cards 26 (or smart line cards 32) they are transmitted over switching buses 30a and 30b to TDM bus switch 58 on VDAC card 48. TDM bus switch 58 time switches those time slots to PCM memory 60 (which being equivalent to the PMC module as being claimed), from which they pass through PCM/module switch 62 and then to designated areas of DSP external SRAM 81a-81d. Once stored in SRAM 81a-81d, the timeslots T2 known to be after T1 or being adjacent to T1erval as being claimed, are available for processing by the respective one of DSPs [74a-74d] 80a-80d that has access to such SRAM (e.g. see (see column 4, lines 48-57).
 	As per claim 15, an apparatus 2400 (e.g. see figure 24) comprises a dual inline memory controller 2402 (DIMM) comprising a phase change memory (PCM) module 2408; and a memory controller 2402 coupled with the DIMM 2408 (e.g.) and configured to issue an activate command to a phase change memory (PCM) module during a first time interval, wherein a dual inline memory module (DIMM) comprises the PCM module; for example, Rajan discloses the physical dual inline memory modules 2504A, 2504B, 2504C each comprises PCM module (e.g. see figure 25, column 44, line 11, line 19, lines 26-28 specifically), and activate/control command signals is sent or issued to the first subset of the physical 
 	As per claim 17, Rajan further discloses retrieving activate parameter from a register or AMB for executing activate . 
5. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rajan et al. (USPN: 8,244,971); hereinafter Rajan in view of Ah et al. (USPN: 8,924,639), hereinafter Ah.
 	As per claim 20, Rajan discloses a method comprising  issuing a first activate command to a dynamic random access memory (DRAM) module comprising a first number of banks that are addressable, each bank address comprising a first plurality of bits, for example, Rajan teaches in the process of relaying the frames, each AMB chip 2404 may partially decode the frames to determine if a given frame contains commands (known to include read/write commands) targeted to the DRAM circuits having multiple of banks with multiple bits on that the associated DIMM 2406A-C, e.g. if a frame contains a read command addressed to a set of DRAM circuits on a given DIMM 2406A-C, the AMB chip 2404 on the associated DIMM 2406A-C accesses DRAM circuits 2408 to retrieve the requested data (e.g. see column 40, lines 7-14). Rajan further discloses issuing a second activate command to a phase change memory (PCM) module comprising a second number of banks that are addressable, each bank address comprising the first plurality of bits, wherein the second number of banks is less than the first number of banks, for example, Rajan ACTIVATE, and PRECHARGE commands. These command operations often take about 50 ns between a first ACTIVATE and a second ACTIVATE command in the same bank, (noting that it should be understood that multiple banks already being accessed when issuing the second activated command) Thus, unless there are many READ/WRITE commands between ACTIVATE and PRECHARGE commands, command/address/data buses often sit idle (e.g. see column 4, lines 39-46).  Accordingly, .
Allowable subject matter 
6. 	Claims 3, 7, 12, 14; 16, 18 and 21 are objected to as being dependent upon rejected based claims 1, 15 and 20 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4, 8-10 and 19 are also allowable since it is depended on indicated allowable claims 7 and 18.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

February 22, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135